 



LOCK-UP AGREEMENT

 

This LOCK-UP AGREEMENT (this “Agreement”), dated as of February 23, 2012, is
made by and between NORWESTECH, INC., a Delaware corporation (the “Company”),
and JOHN THOMAS FINANCIAL, INC., a a New York corporation (“JTF”). The Company
and JTF are referred to herein individually as a “Party” and collectively as the
“Parties.”

RECITALS:

 

WHEREAS, the Company and Grandparents.com, LLC, a Florida limited liability
company (“Grandparents”), have entered into that certain Asset Contribution
Agreement, dated as of February 23, 2012 (the “Asset Contribution Agreement”),
pursuant to which Grandparents will contribute substantially all of its assets
to the Company in exchange for which the Company will assume certain liabilities
of Grandparents and issue to Grandparents (i) one (1) share of Series A
Preferred Stock, which will be convertible into shares of Common Stock in
accordance with the terms of the Series A Preferred Stock, and (ii) the GP
Warrant (all as defined in the Asset Contribution Agreement);

WHEREAS, the Company and BMA Securities, Inc. originally entered into that
certain Exclusive Investment Banking Agreement, dated as of December 30, 2011,
which such agreement was assigned by BMA Securities, Inc. to JTF pursuant to
that certain Assignment of Agreement dated January 19, 2012 by and among BMA
Securities, Inc., JTF and Grandparents (the “Investment Banking Agreement”);

WHEREAS, pursuant to the Investment Banking Agreement, as partial compensation
for its services to Grandparents in connection with the transactions
contemplated by the Asset Contribution Agreement (the “Transaction”), the
Company shall issue to JTF warrants to purchase an aggregate of 6,878,460 shares
of Common Stock;

WHEREAS, as a condition to the closing of the Transaction, JTF will refrain from
disposing any of the JTF Shares (as defined below) except as provided herein;
and

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Asset Contribution Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

1. Lock-Up Period. JTF agrees that, for a period of twelve (12) months from the
Closing Date (as may be earlier terminated hereunder, the “Lock-Up Period”), JTF
will not (a) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase, make any short sale or otherwise dispose
of or agree to dispose of, directly or indirectly, any of the JTF Shares, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act and the
rules and regulations of the SEC promulgated thereunder with respect to any of
the JTF Shares, or (b) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of any of the JTF Shares, whether any such transaction is to be settled by
delivery of such securities, in case or otherwise (any such transaction referred
to in this Section 1, whether for consideration or otherwise, being referred to
herein as a “Transfer” and collectively as the “Restricted Actions”). For
purposes of this Agreement, “JTF Shares” means: (x) all shares of the Company’s
equity securities owned directly or indirectly by JTF (including holding as a
custodian) or with respect to which JTF has beneficial ownership within the
meaning of Section 13(d) of the Exchange Act and the rules and regulations of
the SEC promulgated thereunder; and (y) all options or warrants to purchase
equity securities of the Company or other securities convertible into or
exercisable or exchangeable for equity securities of the Company owned directly
or indirectly by JTF (including holding as a custodian) or with respect to which
JTF has beneficial ownership within the meaning of Section 13(d) of the Exchange
Act and the rules and regulations of the SEC promulgated thereunder.



 

 

 

2. Dispositions Not Deemed Restricted Actions.

(a) Section 1 hereof shall not apply to the exercise of options or warrants or
the conversion of a security; provided, however, that JTF agrees that Section 1
hereof shall apply to any securities issued by the Company to JTF upon such an
exercise or conversion.

(b) Notwithstanding Section 1 hereof, JTF may at any time and from time to time
during the Lock-Up Period Transfer the JTF Shares (i) if the undersigned is not
a natural person, to its equity holders or any of its Affiliates, (ii) to the
Immediate Family of the undersigned, (iii) to a family trust, foundation or
partnership created for the exclusive benefit of the undersigned, its equity
holders or any of their respective Immediate Family, (iv) to a charitable
foundation controlled by the undersigned, its equity holders or their respective
Immediate Family as a bona fide gift or gifts, (v) to any trust for the direct
or indirect benefit of the undersigned or any Immediate Family of the
undersigned, (vi) in a private transaction among JTF and the transferee wherein
the securities transferred are not sold or otherwise disposed on the market or
exchange in which the Common Stock is listed, (vii) to BMA Securities, Inc., or
any employees or consultants of JTF whether as compensation or otherwise in a
private transaction wherein the securities transferred are not sold or otherwise
disposed on the market or exchange in which the Common Stock is listed; or
(viii) pursuant to a merger, tender offer or exchange offer, or other business
combination, acquisition of assets or similar transaction or change of control,
involving the Company; provided, however, that in the case of any Transfer
described in clause (i)-(vii) of this Section 2(b), the transferee agrees to
execute a lock-up agreement in substantially the form of this Agreement with
respect to the remaining term of the Lock-Up Period following such Transfer. For
purposes of this Agreement, “Immediate Family” shall mean any relationship by
blood, marriage or adoption, not more remote than first cousin.

3. Termination. Notwithstanding anything to the contrary contained herein, the
Lock-Up Period and this Agreement shall terminate upon the final closing of an
offering of Common Stock or other equity interest of the Company for the account
of the Company having a price per share of at least $2.00 and resulting in at
least $25,000,000 in gross proceeds (before underwriters’ discounts and selling
commissions) to the Company.

4. Company and Transfer Agent. The Company is hereby authorized and required to
disclose the existence of this Agreement to its transfer agent. The Company and
its transfer agent are hereby authorized and required to decline to make any
transfer of the JTF Shares if such transfer would constitute a violation or
breach of this Agreement. JTF also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of the JTF Shares except in compliance with this Agreement.



2

 

 

5. Miscellaneous.

(a) Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the Business
Day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) Business Days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the Business Day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission or other
electronic means, including email, on the Business Day of such delivery if sent
by 6:00 p.m. in the time zone of the recipient, or if sent after that time, on
the next succeeding Business Day. If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 5(a)), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:

If to the Company, to:

 

NorWesTech, Inc.

589 Eighth Avenue

New York, NY 10018

Attention: Joseph Bernstein, Co-Chief Executive Officer

Facsimile No: 847-589-3877

 

With a required copy to:

 

Sills Cummis & Gross P.C.

One Riverfront Plaza

Newark, NJ 07102

Attention: Jeffrey L. Wasserman, Esq.

Facsimile No.: 973-352-6605

 

If to JTF, to:

 

John Thomas Financial, Inc.

14 Wall Street, 23rd Floor

New York, NY 10005

Attention: Avi Mirman

Fax: 800-598-9945

 

With a required copy to:

 

Cyruli Shanks Hart & Zizmor, LLP

420 Lexington Avenue, Suite 2320

New York, NY 10170

Attention: Paul Goodman, Esq.

Facsimile No.: 212-661-5350

 



3

 

 

 

(b) Waiver. The rights and remedies of the Parties are cumulative and not
alternative. Neither the failure nor any delay by any Party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege.

(c) Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the Parties with respect to its subject matter and
constitutes a complete and exclusive statement of the terms of the agreement
between the Parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the Party against whom the
enforcement of such amendment is sought.

(d) Assignments, Successors, and No Third-Party Rights. No Party may assign any
of its rights under this Agreement without the prior consent of the other
Parties. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of and be enforceable by
the respective successors and permitted assigns of the Parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the Parties any legal or equitable right, remedy, or claim under or
with respect to this Agreement or any provision of this Agreement.

(e) Further Assurances. The Parties agree (i) to furnish upon request to each
other such further information, (ii) to execute and deliver to each other such
other documents, and (iii) to do such other acts and things, all as the other
Parties may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.

(f) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

(g) Section Headings. The headings of the Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement, unless the context
indicates otherwise.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.



4

 

 

(i) Specific Performance. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter, in addition to any other remedy to which they may be entitled, at law or
in equity.

(j) Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to conflicts of laws principles. Each of the Parties submits to the
jurisdiction of any state or federal court sitting in the State of Delaware, in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served. Nothing
in this Section 5(l), however, shall affect the right of any Party to serve
legal process in any other manner permitted by law or at equity. Each Party
agrees that a final judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity.

[Signatures follow on Next Page]

 



5

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.

  JOHN THOMAS FINANCIAL, INC.       By: /s/ Avi Mirman     Name: Avi Mirman     
Title: Head of Banking

 

          NORWESTECH, INC.       By: /s/ Stanley L. Schloz     Name: Stanley L.
Schloz      Title: President

 



 

 